              Case 20-18488-MBK                   Doc 1      Filed 07/13/20 Entered 07/13/20 15:07:08                              Desc Main
                                                            Document      Page 1 of 22                                                          7/13/20 12:53PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW JERSEY

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Congoleum Corporation

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3500 Quakerbridge Road
                                  Mercerville, NJ 08619
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Mercer                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.congoleum.com/


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 1
              Case 20-18488-MBK                      Doc 1        Filed 07/13/20 Entered 07/13/20 15:07:08                                  Desc Main
                                                                 Document      Page 2 of 22                                                            7/13/20 12:53PM

Debtor    Congoleum Corporation                                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                3252

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                             Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                Case number
                                                 District                                 When                                Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                   Relationship
                                                 District                                 When                            Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 2
             Case 20-18488-MBK                  Doc 1        Filed 07/13/20 Entered 07/13/20 15:07:08                                 Desc Main
                                                            Document      Page 3 of 22                                                                 7/13/20 12:53PM

Debtor   Congoleum Corporation                                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                                25,001-50,000
    creditors                    50-99                                          5001-10,000                                50,001-100,000
                                 100-199                                        10,001-25,000                              More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 3
             Case 20-18488-MBK                   Doc 1       Filed 07/13/20 Entered 07/13/20 15:07:08                                 Desc Main
                                                            Document      Page 4 of 22                                                               7/13/20 12:53PM

Debtor    Congoleum Corporation                                                                    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      7/13/2020
                                                  MM / DD / YYYY


                             X                                                                            Christopher O'Connor
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Executive Officer/President




                             X /s/ Warren A. Usatine                                                       Date     07/13/2020
18. Signature of attorney
                                 Signature of attorney for debtor                                                 MM / DD / YYYY

                                 Warren A. Usatine
                                 Printed name

                                 Cole Schotz P.C.
                                 Firm name

                                 Court Plaza North
                                 25 Main Street
                                 Hackensack, NJ 07601
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     201-489-3000                  Email address      wusatine@coleschotz.com

                                 WU-1187 NJ
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
           Case 20-18488-MBK                           Doc 1          Filed 07/13/20 Entered 07/13/20 15:07:08                      Desc Main
                                                                     Document      Page 5 of 22                                                    7/13/20 12:53PM




 Fill in this information to identify the case:

 Debtor name         Congoleum Corporation

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.
                                                                                                              Type text here
        Executed on         7/13/2020                                X
                                                                         Signature of individual signing on behalf of debtor

                                                                         Christopher O'Connor
                                                                         Printed name

                                                                         Chief Executive Officer/President
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                Case 20-18488-MBK                           Doc 1      Filed 07/13/20 Entered 07/13/20 15:07:08                                         Desc Main
                                                                      Document      Page 6 of 22

 Fill in this information to identify the case:
 Debtor name Congoleum Corporation
 United States Bankruptcy Court for the: DISTRICT OF NEW JERSEY                                                                                       Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Quaint Oak Bank                 William D. Twigg                Unsecured SBA          Contingent                                                                    $5,734,598.79
 501 Knowles                     wtwigg@quaint                   PPP Loan
 Avenue                          oak.com
 Southampton, PA                 Facsimile #
 18966                           215-364-4650
                                 Telephone #
                                 215-364-4059
 Hong Kong Jufeng                Bill Wang                       Vendor                                                                                                 $929,297.20
 Investment Co., Ltd             bill@tzbamboo.
 01-5, KCN Quang                 com
 Chau, Chau Village              Facsimile #
 26000                           86 572-5043685
                                 Telephone #
                                 +86-137-54234585

 MJ International                Shaq Chao                       Vendor                                                                                                 $496,850.49
 No 126 Ta-Nuan                  shaq.chao@
 Raod 236 Taipei                 mjig.com
 Hsien TW                        Facsimile #
                                 886-2-2268-4667
                                 Telephone #
                                 +886-2-2268-4666
                                 Ext. 7122

 Gibbons P.C.       Kevin W. Weber                               Legal Fees             Unliquidated                                                                    $432,683.42
 One Gateway Center kweber@gibbons
 Newark, NJ 07102   law.com
                    Facsimile #
                    973-639-8372
                    Telephone #
                    973-596-4895




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case 20-18488-MBK                           Doc 1      Filed 07/13/20 Entered 07/13/20 15:07:08                                         Desc Main
                                                                      Document      Page 7 of 22


 Debtor    Congoleum Corporation                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Compass Display &               Jeff Carugati    Vendor                                                                                                                $381,217.90
 Promotion Company               jcarugati@
 1659 Calhoun Street             compass
 Warehouse 590                   displayinc.com
 Trenton, NJ 08638               Facsimile #
                                 609-695-9877
                                 Telephone #
                                 609-731-3516
 Eastman Chemical                John Mann        Vendor                                                                                                                $353,825.35
 Financial Corp                  johnmann@
 P.O. Box 785157                 eastman.com
 Philadelphia, PA                Facsimile #
 51578-5157                      423-224-0648
                                 Telephone #
                                 610-409-2795
 3M Company                      Carrie L. Pettit Vendor/Licensor                                                                                                       $259,369.01
 P.O. Box 33133                  clpettit@mmm.com
 Saint Paul, MN                  Telephone #
 55133-3133                      651-733-3409

 Mexichem Specialty              Cindy Zambrano                  Vendor                                                                                                 $252,168.40
 Resisns                         cindy.zambrano@
 26871 Network                   vestolit.com
 Place                           Telephone #
 Chicago, IL                     302-584-0561
 60673-1268
 3500 Quakerbridge,              The Fruscione Co. Landlord                                                                                                             $247,400.28
 LLC                             MA LLC
 c/o The Fruscione               Joseph E.
 Co. MA LLC                      Fruscione
 P.O. Box 3245                   Facsimile #
 Hamilton, NJ 08619              609-586-3324
                                 Telephone #
                                 609-586-2000
 Isorca, Inc                     Kim Householder   Vendor                                                                                                               $185,868.88
 1226 Weaver Drive               Kim Householder@
 Granville, OH 43023             sbcglobal.net
                                 Telehone #
                                 614-883-1171
 All Tile Inc                    Judy Fruth        Vendor                               Contingent                                                                      $171,746.42
 27667 Network                   judyf@alltileccs.
 Place                           com
 Chicago, IL                     Facsmile #
 60673-1276                      888-566-1341
                                 Telephone
                                 #847-258-1626




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case 20-18488-MBK                           Doc 1      Filed 07/13/20 Entered 07/13/20 15:07:08                                         Desc Main
                                                                      Document      Page 8 of 22


 Debtor    Congoleum Corporation                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Penn Color, Inc.                Steve McEntee                   Vendor                                                                                                 $162,147.00
 P.O. Box 783555                 smcentee@
 Philadelphia, PA                penncolor.com
 19178-3555                      Facsimile #
                                 215-345-9123
                                 Telephone #
                                 215-262-9753

 Compass Retail                  Nick Treantafelo                Vendor                                                                                                 $159,332.50
 Display Group                   nick@compass
 9250 Ashton Rd                  displayinc.com
 Philadelphia, PA                Telephone #
 19114                           267-981-2839


 Kleiberit Adhesives             Camille R. Dean                 Vendor                                                                                                 $156,026.25
 USA, Inc                        camille.dean@
 P.O. Bocx 01319                 kleiberit.com
 Waxhaw, NC 28173                Facsimile
                                 #704-843-4930
                                 Telephone #
                                 704-243-9780

 Trinseo LLC                     Brent Horne                     Vendor                                                                                                 $151,596.45
 16280 Collections               BSHorne@
 Center Drive                    trinseo.com
 Chicago, IL 60693               Telephone #
                                 919-760-5339

 SS Floor Co.,       Joy Shen                                    Vendor                                                                                                 $149,946.03
 Limited             joyshen@ss-floor.
 Tangqiao Yaoguan    com
 Wujin               Facsimile #
 Chagzhou, Jiangsu   86-51988707400
 P.R. of China       Telephone #
 China               +86-519-88709899
                     Ext. 8801
 Berry Specialty     Natalie Reising                             Vendor                                                                                                 $138,545.28
 Tapes LLC           nataliereising@
 1852 Old Country    berryglobal.com
 Road                Facsimile #
 Riverhead, NY 11901 812-492-1023
                     Telephone #
                     812-306-2807
                     Ext. 11807




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case 20-18488-MBK                           Doc 1       Filed 07/13/20 Entered 07/13/20 15:07:08                                        Desc Main
                                                                       Document      Page 9 of 22


 Debtor    Congoleum Corporation                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Independence Blue               Ryan J. Curran                  Benefit Insurance                                                                                      $137,655.60
 Cross                           Ryan.Curran@
 Lockbox #3092                   ibx.com
 P.O. Box 8500                   Facsmile #
 Philadelphia, PA                610-238-6537
 19178                           Telephone #
                                 610-238-6582

 Framerica                       Catherine Michel                Vendor                                                                                                 $129,623.85
 Corporation                     catherine@
 2 Todd Court                    framerica.com
 Yaphank, NY 11980               Facsimile #
                                 631-244-7607
                                 Telephone #
                                 631-650-1000
                                 Ext. 170

 Pension Benefit                 Facsimile #                     Underfunded            Contingent                                                                                $0.00
 Guaranty Corp.                  202-229-4047                    Pension Liability      Unliquidated
 P.O. Box 15170                  Telephone #
 Alexandria, VA                  1-800-400-7242
 22315-1750                      202-229-4047




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 20-18488-MBK                          Doc 1          Filed 07/13/20 Entered 07/13/20 15:07:08                     Desc Main
                                                                     Document     Page 10 of 22                                                  7/13/20 2:40PM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re       Congoleum Corporation                                                                            Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $     223,240.03 Retainer
             Prior to the filing of this statement I have received                                        $                401,759.97
             Balance Due                                                                                  $                        0.00

2.     $    1,717.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 See retention papers.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               None
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     July 13 , 2020                                                               /s/ Warren A. Usatine
     Date                                                                         Warren A. Usatine
                                                                                  Signature of Attorney
                                                                                  Cole Schotz P.C.
                                                                                  Court Plaza North
                                                                                  25 Main Street
                                                                                  Hackensack, NJ 07601
                                                                                  201-489-3000 Fax: 201-489-1536
                                                                                  wusatine@coleschotz.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 20-18488-MBK                           Doc 1          Filed 07/13/20 Entered 07/13/20 15:07:08                  Desc Main
                                                                     Document     Page 11 of 22                                                7/13/20 12:53PM



                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re      Congoleum Corporation                                                                          Case No.
                                                                                  Debtor(s)                Chapter       11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities              Kind of Interest
 business of holder
 Aizhu Zhang                                                                                                          0.27%
 7 Old Minisink Trail
 Goshen, NY 10924

 Congoleum Plan Trust                                                                                                 16.38%
 c/o Sander L. Esserman
 Stutzman Bromberg Essermand
 2323 Bryan St., Suite 2200
 Dallas, TX 75201

 Credit Suisse Securities (USA) LLC                                                                                   0.51%
 11 Madison Avenue
 5th Floor
 New York, NY 10010

 David H. Wice                                                                                                        0.01%
 1901 Walnut Street 1201
 Philadelphia, PA 19103-4640

 David S. Loeb, Jr.                                                                                                   0.08%
 701 Talamore Drive
 Ambler, PA 19002-1870

 DELTEC Special Situations Partners LP                                                                                2.03%
 623 5th Avenue
 28th Floor
 New York, NY 10022

 Frank D,. Purdy                                                                                                      0.03%
 225 E. Dowling Road
 Dowling, MI 49050-9771

 Gleacher & Co, Securities                                                                                            0.0002%
 103 Eisenhower Parkway
 Roseland, NJ 07068

 GSAM Advisors LLD TR IBS                                                                                             0.08%
 Liquidation Trust in Respect of Class A
 601 Avenue of Americas
 New York, NY 10019

 Judith L. Felix, Custodian of                                                                                        0.03%
 Theodore F. Felix
 701 Talamore Drive
 Ambler, PA 19002




Sheet 1 of 3 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case 20-18488-MBK                           Doc 1          Filed 07/13/20 Entered 07/13/20 15:07:08      Desc Main
                                                                     Document     Page 12 of 22                                     7/13/20 12:53PM




 In re:    Congoleum Corporation                                                                Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities   Kind of Interest
 business of holder

 Liquidity Solutions, Inc.                                                                                 1.01%
 One University Plaza
 Hackensack, NJ 07601

 Marie A. and Kenneth Arobone                                                                              0.01%
 3032 Green Ridge Drive
 Norristown, PA 19403

 Mary F. Gerow                                                                                             0.01%
 85 Prospect Avenue
 Middletown, NY 10940-4031

 Mary L. Savaglio                                                                                          0.03%
 4 Oak Street
 Chester, NY 10918-1309

 Mass Mutual Life Ins. Co.                                                                                 0.26%
 c/o Babson Capital Management
 201 S. College Street
 Suite 2400
 Charlotte, NC 28244

 Mitchell L. Heffernan                                                                                     0.10%
 133 Mitchell Hill Road
 Old Lyme, CT 06371-3021

 Paul Frontier Holdings LP                                                                                 28.64%
 555 Madison Avenue
 Suite 11A
 New York, NY 10022

 Riva Ridge Master Fund Ltd.                                                                               0.01%
 c/o Riva Ridge Capital Management LP
 55 Fifth Avenue
 18th Floor
 New York, NY 10003

 Ronald Frumkes                                                                                            0.01%
 5 Reservoir Road
 South Salem, NY 10590

 Ruth N. Duttweiler                                                                                        0.03%
 35755 Detroit Road
 Room 112
 Avon, OH 44011-1696




List of equity security holders consists of 3 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
           Case 20-18488-MBK                           Doc 1          Filed 07/13/20 Entered 07/13/20 15:07:08                               Desc Main
                                                                     Document     Page 13 of 22                                                               7/13/20 12:53PM




 In re:    Congoleum Corporation                                                                         Case No.
                                                                                     Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities                        Kind of Interest
 business of holder

 Simplon International Ltd.                                                                                                     50.27%
 630 Fifth Avenue
 Suite 2109
 New York, NY 10111

 Stifel Nicolaus                                                                                                                0.02%
 C/F C. Lee Gerow IRA
 501 N. Broadway
 Saint Louis, MO 63102

 Stifel Nicolaus                                                                                                                0.03%
 C/F Catherine Mead IRA
 501 N. Broadway
 Saint Louis, MO 63102

 Stifel Nicolaus                                                                                                                0.02%
 C/F Marie E. Cleary-Petillo
 501 N. Broadway
 Saint Louis, MO 63102

 Susan L. Moore, Custodian of                                                                                                   0.01%
 Stephanie D. Moore
 1748 Vestwood Hills Drive
 Birmingham, AL 35216

 UBS Alternative & Quantitative                                                                                                 0.10%
 Investments LLC
 1 N. Wacker, 32nd Floor
 Chicago, IL 60606

 UBS Alternative & Quantitative                                                                                                 0.06%
 Investments LLC
 1 N. Wacker, 32nd Floor
 Chicago, IL 60606


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Chief Executive Officer/President of the corporation named as the debtor in this case, declare under penalty of
perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date 7/13/2020                                                              Signature
                                                                                            Christopher O'Connor

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.
List of equity security holders consists of 3 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 20-18488-MBK                           Doc 1          Filed 07/13/20 Entered 07/13/20 15:07:08         Desc Main
                                                                     Document     Page 14 of 22                                   7/13/20 2:32PM




                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re      Congoleum Corporation                                                                      Case No.
                                                                                   Debtor(s)           Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Congoleum Corporation in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Congoleum Plan Trust
 c/o Sander L. Esserman
 Stutzman Bromberg Essermand
 2323 Bryan St., Suite 2200
 Dallas, TX 75201
 Paul Frontier Holdings LP
 555 Madison Avenue
 Suite 11A
 New York, NY 10022
 Simplon International Ltd.
 630 Fifth Avenue
 Suite 2109
 New York, NY 10111




 None [Check if applicable]




 July 13, 2020                                                         /s/ Warren A. Usatine
 Date                                                                  Warren A. Usatine
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Congoleum Corporation
                                                                       Cole Schotz P.C.
                                                                       Court Plaza North
                                                                       25 Main Street
                                                                       Hackensack, NJ 07601
                                                                       201-489-3000 Fax:201-489-1536
                                                                       wusatine@coleschotz.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
Case 20-18488-MBK         Doc 1    Filed 07/13/20 Entered 07/13/20 15:07:08              Desc Main
                                  Document     Page 15 of 22



                               CONGOLEUM CORPORATION

                               (Chapter 11 Bankruptcy Petition)

                        __________________________________________

                                 WRITTEN CONSENT OF
                               THE BOARD OF DIRECTORS
                        __________________________________________

        The undersigned, being the members of the Board of Directors (the “Board”) of
CONGOLEUM CORPORATION, a Delaware corporation (the “Company”), do hereby consent
to and adopt the following resolutions as of July 12, 2020:

         WHEREAS, in light of the Company’s current financial condition, the Board has
investigated, discussed and considered options for addressing the Company’s financial
challenges and, in order to maximize value for the Company’s stakeholders, has concluded that it
is in the best interests of the Company, its creditors, employees and other interested parties that a
petition be filed by the Company seeking relief under the provisions of Chapter 11 of Title 11 of
the United States Code (the “Bankruptcy Code”).

         NOW THEREFORE, be it

       RESOLVED, that in the judgment of the Board, and in order to maximize value for the
Company’s stakeholders, it is desirable and in the best interests of the Company, its creditors,
employees and other interested parties that a petition be filed by the Company in the United
States Bankruptcy Court for the District of New Jersey (“Bankruptcy Court”) seeking relief
under the Bankruptcy Code; and it is further

       RESOLVED, that Christopher O’Connor in his capacity as the President and Chief
Executive Officer of the Company (the “Authorized Officer”), be, and hereby is, authorized,
empowered and directed, in the name and on behalf of the Company, to execute, verify and file
in Bankruptcy Court all petitions, schedules, lists and other papers or documents, and to take and
perform any and all further actions and steps that the Authorized Officer deems necessary,
desirable and proper in connection with the Company’s case under the Bankruptcy Code, with a
view to the successful prosecution of such case; and it is further

        RESOLVED, that the Authorized Officer, on behalf of the Company, be, and hereby is,
authorized, empowered and directed to retain the law firm of Cole Schotz P.C. (“CS”) as
bankruptcy counsel to represent and assist the Company in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance the Company's rights in connection
therewith, and the Authorized Officer is hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers prior to and immediately upon the filing of the
bankruptcy, and to cause to be filed an appropriate application for authority to retain the services
of CS; and it is further

       RESOLVED, that the Authorized Officer, on behalf of the Company, be, and hereby is,
authorized, empowered and directed to retain the services of B. Riley FBR, Inc. (“B. Riley”) as


61003/0001-20782279v2
Case 20-18488-MBK         Doc 1    Filed 07/13/20 Entered 07/13/20 15:07:08              Desc Main
                                  Document     Page 16 of 22



the Company's financial advisor and investment banker with respect to restructuring matters, and
in connection therewith, the Authorized Officer is hereby authorized and directed to execute
appropriate retention agreements, pay appropriate retainers prior to and immediately upon the
filing of the bankruptcy, and to cause to be filed an appropriate application for authority to retain
the services of B. Riley; and it is further

         RESOLVED, that the Authorized Officer, on behalf of the Company, be, and hereby is,
authorized, empowered and directed to retain the services of Phoenix Management Services,
LLC (“Phoenix”) as the Company's financial advisor with respect to financial modeling in
connection with the DIP Financing (as herein defined), and in connection therewith, the
Authorized Officer is hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers prior to and immediately upon the filing of the bankruptcy,
and to cause to be filed an appropriate application for authority to retain the services of Phoenix;
and it is further

        RESOLVED, that the Authorized Officer, on behalf of the Company, be, and hereby is,
authorized, empowered and directed to (a) obtain post-petition financing from Wells Fargo Bank,
National Association (“Lender”) pursuant to that certain Ratification and Amendment
Agreement by and between the Company and Lender (“Amendment”), which amends the
Company’s Existing Loan Agreement (as such term is defined in the Amendment) to provide for
a roll-up debtor-in-possession credit facility with a maximum availability of up to $18,485,000,
and the use of cash collateral (the “DIP Financing”); (b) provide adequate protection to Lender
and incur obligations related thereto and to pledge and grant liens on the assets of the Company,
as may be contemplated by or required under the terms of such DIP Financing; and (c) execute
the Amendment and any appropriate cash collateral agreements, related ancillary documents,
supplemental agreements, instruments, amendments, restatements, amendment and restatements,
modifications, renewals, replacements, consolidations, substitutions, extensions, security
agreements, pledges, guarantees, bills, notes, or certificates on behalf of the Company which
shall be necessary, proper or advisable under or in connection with any of the foregoing; and it is
further

        RESOLVED, that the Authorized Officer, on behalf of the Company, be, and hereby is,
authorized, empowered and directed to employ any other professionals necessary to assist the
Company in carrying out its duties under the Bankruptcy Code; and in connection therewith, the
Authorized Officer is hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers prior to or immediately upon the filing of the Chapter 11
case and cause to be filed appropriate applications with the Bankruptcy Court for authority to
retain the services of any other professionals, as necessary, and on such terms as are deemed
necessary, desirable and proper; and it is further

       RESOLVED, that the Authorized Officer, on behalf of the Company, be, and hereby is,
authorized, empowered and directed to take any and all actions, to execute, deliver, certify, file
and/or record and perform any and all documents, agreements, instruments, motions, affidavits,
applications for approvals or rulings of governmental or regulatory authorities or certificates and
to take any and all actions and steps deemed by the Authorized Officer to be necessary or
desirable to carry out the purpose and intent of each of the foregoing resolutions and to effectuate
a successful Chapter 11 case; and it is further

                                                 2
61003/0001-20782279v2
Case 20-18488-MBK           Doc 1    Filed 07/13/20 Entered 07/13/20 15:07:08       Desc Main
                                    Document     Page 17 of 22



        RESOLVED, that all action heretofore taken and all documentation heretofore delivered
by the Board and/or the Authorized Officer, or any other duly authorized officer of the Company
in the name and on behalf of the Company in furtherance of any or all of the proceeding
resolutions be, and the same hereby are, ratified, confirmed and approved; and it is further

        RESOLVED, that this Written Consent shall serve in lieu of a special meeting of the
Board and the undersigned hereby waive all requirements as to notice of a meeting; and it is
further

        RESOLVED, that this Written Consent may be executed by facsimile, telecopy or other
electronic means or reproduction, and such execution shall be considered valid, binding and
effective for all purposes; and it is further

       RESOLVED, that this Written Consent may be executed in any number of counterparts,
each of which shall be deemed an original and all of which taken together shall constitute one
and the same instrument.

                        [The remainder of this page is intentionally left blank.]




                                                   3
61003/0001-20782279v2
Case 20-18488-MBK       Doc 1    Filed 07/13/20 Entered 07/13/20 15:07:08   Desc Main
                                Document     Page 18 of 22



       IN WITNESS WHEREOF, the undersigned have executed this Written Consent of the
Board of Directors of CONGOLEUM CORPORATION as of the date first set forth above.



                                          BOARD OF DIRECTORS:


                                          _______________________________
                                          Christopher O’Connor


                                          _______________________________
                                          Thomas A. McKay


                                          _______________________________
                                          Peter L. Venetis


                                          _______________________________
                                          Andrew S. Lipman


                                          _______________________________
                                          Arnold Spangler




                                            4
61003/0001-20782279v2
Case 20-18488-MBK   Doc 1    Filed 07/13/20 Entered 07/13/20 15:07:08   Desc Main
                            Document     Page 19 of 22
Case 20-18488-MBK   Doc 1    Filed 07/13/20 Entered 07/13/20 15:07:08   Desc Main
                            Document     Page 20 of 22
Case 20-18488-MBK   Doc 1    Filed 07/13/20 Entered 07/13/20 15:07:08   Desc Main
                            Document     Page 21 of 22
Case 20-18488-MBK   Doc 1    Filed 07/13/20 Entered 07/13/20 15:07:08   Desc Main
                            Document     Page 22 of 22
